Opinion issued March 26, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00740-CV
                          ———————————
             ZAMICK TANNARPATIA MILHOUSE, Appellant
                                      V.
                        EBONIE MCCAIN, Appellee


                  On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Case No. 2006-74892


                        MEMORANDUM OPINION

      Appellant, Zamick Tannarpatia Mihouse, attempts to appeal from the trial

court’s August 25, 2014 “Order on Motion for New Trial.” We dismiss.

      The trial court issued an “Order in Suit to Modify Parent-Child

Relationship” on March 17, 2014. On April 8, 2014, the amicus attorney filed a
“Motion for New Trial or In the Alternative Motion to Withdraw the Final Order.”

The trial court granted the motion for new trial on August 25, 2014. Appellant

filed a notice of appeal on August 30, 2014, attempting to appeal from the trial

court’s order granting the motion for new trial.

      “An order granting a new trial is an unappealable, interlocutory order.”

Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993); see Shqeir v. Shqeir,

No. 05-00-00044-CV, 2000 WL 370914, at *1 (Tex. App.—Dallas Apr. 12, 2000,

no pet.) (not designated for publication) (“If [a] court grants [a] motion for new

trial after [the] plenary power of the court has expired, as appellant claims in this

appeal, remedy for that act lies by original proceeding.”).

      Further, the trial court’s September 17, 2014 order vacating its August 25,

2014 order granting the motion for new trial appears to have rendered this appeal

moot. See Valley Baptist Med. Ctr. v. Gonzales, 33 S.W.3d 821, 822 (Tex. 2000);

In re Blatty, No. 01-14-00345-CV, 2014 WL 4354169, at *1 (Tex. App.—Houston

[1st Dist.] Sept. 4, 2014, orig. proceeding) (mem. op.); In re Mallory, No. 12-12-

00195-CV, 2012 WL 4097307, at *3 (Tex. App.—Tyler Sept. 19, 2012, orig.

proceeding) (mem. op.) (holding that trial court order vacating previous trial court

order rendered complaint about previous order moot).

      On February 19, 2015, the Clerk of this Court issued a Notice that this Court

might dismiss this appeal for want of jurisdiction unless appellant filed a response


                                          2
within 10 days of the Notice explaining how this Court had jurisdiction over this

appeal. Appellant did not adequately respond to the Notice.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        3